--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.18
APPLETON PAPERS INC.
ENHANCED SEVERANCE AGREEMENT


AGREEMENT dated as of July 1, 2010, between Appleton Papers Inc. (the
"Corporation") and Jeff Fletcher (the "Key Employee").  Unless otherwise
indicated, terms used herein and defined in Schedule A shall have the meanings
assigned to them in Schedule A.


WHEREAS, the Corporation desires to continue to attract and retain skilled and
dedicated management employees, by providing post-employment benefits in the
event of certain terminations of employment; and


WHEREAS, the Corporation has employed the Key Employee in the capacity of Vice
President, Financial Operations at Appleton, Wisconsin; and


WHEREAS, Key Employee has specific duties and unique talents which are of
benefit to the Corporation;


NOW, THEREFORE, it is agreed as follows:


1.
Term of Agreement.



This Agreement shall become effective as of July 1, 2010 (the "Effective Date")
and shall remain in effect for twelve (12) months following a Change of
Control.  The Corporation may terminate this Agreement by giving the Key
Employee at least twelve (12) months advance written notice of termination of
the Agreement.  Notwithstanding the foregoing, this Agreement shall, if in
effect on the date of a Change of Control, remain in effect for at least twelve
(12) months following such Change of Control.


2.
Notice of Termination of Employment.



The Key Employee agrees to give the Corporation at least one (1) month written
advance notice of Key Employee's voluntary termination of employment, other than
for Good Reason, if such termination occurs prior to a Change of Control.


3.
Benefits Payable Upon Termination of Employment.



(a)
Termination of Employment.



 
In the event that during the Term of Agreement, the Corporation terminates the
employment of the Key Employee, other than for misconduct or Permanent
Disability, or the Key Employee terminates employment for Good Reason, the Key
Employee shall receive from the Corporation, within two (2) business days after
such termination:


 
(i)
an amount in cash equal to fifty-two (52) weeks of Base Salary at 100% of the
Key Employee’s Base Salary for the first 26 weeks and 60% of Base Salary for the
second 26 weeks;



 
(ii)
if the bonus amounts for the Corporation's fiscal year ending prior to the Key
Employee's termination date have not, prior to such termination, been paid to
Corporation employees generally, an amount in cash equal to the unpaid bonuses
under the Corporation's annual Key Employee bonus program, based on actual
defined performance measures during such fiscal year;



 
(iii)
reimbursement of reasonable expenses incurred by the Key Employee for
professional outplacement services by qualified consultants for a maximum of six
(6) months after termination of employment; and



 
(iv)
until the earlier of twelve (12) months following the date of termination of
employment or the date on which the Key Employee is eligible for medical and
dental benefits provided by a new employer, medical and dental benefits similar
to such benefits provided immediately prior to the termination in terms of (i)
level of actual benefits provided; and (ii) level of Key Employee’s monetary
contribution to such benefits.  Any statutory rights of the Key Employee to
continued health coverage shall be governed by the Key Employee's actual date of
termination; however, any such continued coverage shall be subject to open
enrollment changes made for all employees within the applicable level of
coverage.



(b)
Termination for Misconduct.


 
Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Key Employee's employment under this Agreement for misconduct.  Such
termination shall relieve the Corporation of its obligation to make any other
payments under this Agreement, except those that may be otherwise payable under
then existing employee benefit plans, programs and arrangements of the
Corporation.


(c)            Release of Claims.


To be eligible for and receive the benefits described in subparagraphs (a) of
this Paragraph 3, Key Employee must, at the time of termination of employment,
irrevocably execute a Release form prescribed by the Corporation, file it with
the person, and within the time period, the Corporation prescribes, and the
Release must be enforceable in all respects.  The purpose of the Release is to
release the Corporation from all claims and liability arising out of the
employment relationship with the Corporation, including without limitation,
claims arising under the Age Discrimination in Employment Act ("ADEA"), Title
VII of the Civil Rights Act of 1964, and all other federal, state, local or
other laws, regulations or rules, whether arising from statute or the common
law, or in law or equity.  The Release shall be in a form that complies with
regulations promulgated by the Equal Employment Opportunity Commission (“EEOC”).

 
 

--------------------------------------------------------------------------------

 



4.             Trade Secrets.


Key Employee recognizes and acknowledges that the list of the Corporation’s
customers and its subsidiaries’ customers, as well as other confidential
information relating to the Corporation or its subsidiaries, as it may exist
from time to time, is a valuable, special, and unique asset of the Corporation’s
business.  The Key Employee will not, during or after the term of Key Employee's
employment, disclose any such information or any part thereof to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever.  In the event of a breach or threatened breach by the Key Employee
of the provisions of this Paragraph 4, the Corporation shall be entitled to an
injunction restraining the Key Employee from disclosing, in whole or in part,
this information.  The provisions of this Paragraph 4 are in supplement to, and
not in derogation of, any prior agreements between the Key Employee and the
Corporation concerning rights to inventions and/or confidential
information.  The Corporation will be free to pursue any other remedies as it
may in its discretion deem to be appropriate under the circumstances.


5.
Effect on Pension, Severance and Other Benefits.



Benefits payable under Paragraph 3 hereof shall not be counted towards any
pension benefits to which Key Employee may otherwise be entitled; these benefits
are also in lieu of, and not in addition to, any severance or similar benefits
to which the Key Employee may otherwise be entitled under the terms of any
policy, plan or program of the Corporation.  Unless expressly otherwise stated,
this Agreement is not intended to deprive and does not have the effect of
depriving Key Employee of any benefits to which the Key Employee may be entitled
under employee benefit, disability, insurance, deferred compensation or similar
plans or programs of the Corporation.


6.  
Assignment.



This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Corporation and the Key Employee and their respective heirs, legal
representatives, successors and assigns.  If the Corporation shall be merged
into or consolidated with another entity, the provisions of this Agreement shall
be binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
success had taken place.  The provisions of this Paragraph 6 shall continue to
apply to each subsequent employer of the Key Employee hereunder in the event of
any subsequent merger, consolidation or transfer of assets of such subsequent
employer.


7.  
Separability Clause.



Any provision of this Agreement which is held to be unenforceable or invalid in
any respect in any jurisdiction shall be ineffective in such jurisdiction to the
extent that it is unenforceable or invalid without affecting the remaining
provisions hereof, which shall continue in full force and effect.  The
unenforceability or invalidity of a provision of this Agreement in one
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


8.  
Taxation and Withholding.



The Key Employee shall be responsible for federal, state and local income taxes
on the Payments due to the Key Employee hereunder.


The Corporation may, to the extent required by law, withhold applicable federal,
state and local income and other taxes from any payments due to the Key Employee
hereunder.


9.  
Applicable Law.



This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed therein.


10.  
Entire Agreement.



This instrument contains the entire agreement of the parties, and supersedes any
earlier agreement between them, relative to the matters described herein.  It
may not be changed orally but only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification, extension,
or discharge is sought.


IN WITNESS WHEREOF, the parties have executed this Agreement, dated as of July
1, 2010.
 

  APPLETON PAPERS INC.      By: /s/ Mark Richards   Chief Executive Officer    
      KEY EMPLOYEE     By:  /s/ Jeff Fletcher    Jeff Fletcher

 

 
 

--------------------------------------------------------------------------------

 

 Schedule A
 
CERTAIN DEFINITIONS
 
    As used in this Agreement, and unless the context requires a different
meaning, the following terms have the meaning indicated:


"Base Salary" means the greater of the Key Employee's annual rate of base salary
in effect on the date of the Change of Control or the date on which the Key
Employee's employment terminates, determined before any deductions for salary
deferrals under a non-qualified deferred compensation plan, or Internal Revenue
Code Sections 125 or 402(g).


"Change of Control" means a change in ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation, as defined by the occurrence of any one of the following events:


(a)
the date upon which any one person (or persons acting as a group) acquires
ownership of Corporation stock constituting more than 50% of the total fair
market value or total voting power of the stock of the Corporation;



(b)
the date upon which any one person (or persons acting as a group) acquires
(during a 12-month period ending on the date of the most recent acquisition)
ownership of Corporation stock constituting more than 35% of the total voting
power of the stock of the Corporation;



(c)
the date upon which a majority of the Board of Directors are replaced during a
12-month period, and the new appointments are not endorsed by a majority of the
Board prior to the date of appointment; or



(d)
the date upon which any one person (or persons acting as a group) acquires
(during a 12-month period ending on the date of the most recent acquisition)
assets of the Corporation having a gross fair market value of at least 40% of
the total gross fair market value of all assets of the Corporation immediately
prior to such acquisition.



The Compensation Committee of the Board of Directors shall certify the
occurrence of a Change of Control event, provided that the occurrence of such
event shall be objectively determinable and the certification decision must be
ministerial in nature and not involve any discretionary authority.  The
definition of Change of Control shall in all events be subject to, and
interpreted in a manner consistent with, IRS Notice 2005-1 (and any subsequent
applicable guidance).


"Good Reason" means:


(a)  
prior to a Change of Control, without the Key Employee’s express written
consent, a reduction of 25% of more of the Key Employee’s base annual salary; or

(b)  
after a Change of Control:




(1)
without the Key Employee's express written consent, a decrease in the Key
Employee's positions, duties, responsibilities or status from those in effect
immediately prior to the Change of Control;

(2)
any failure to pay Key Employee's base annual salary, or any reduction of the
Key Employee's base annual salary in effect immediately prior to the Change of
Control; or

(3)
without the Key Employee's express written consent, the relocation of the
principal place of the Key Employee's employment by more than 50 miles.



"Notice of Disability Termination" means written notice which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Key Employee's employment for reason of Permanent Disability.


"Permanent Disability" means that Key Employee would be entitled to receive
benefits under the Corporation’s long-term disability plan then in effect;
provided, however, that any termination of the Key Employee on account of the
Key Employee's Permanent Disability shall be communicated by the Corporation and
shall not be effective without a Notice of Disability Termination.



 
 

--------------------------------------------------------------------------------

 

CLARIFYING AMENDMENT TO APPLETON PAPERS INC.
ENHANCED SEVERANCE AGREEMENT




WHEREAS, it has come to the attention of the Corporation that the definition of
a “change in control” appearing in the Appleton Papers Inc. Enhanced Severance
Agreement (the “Agreement”), effective July 1, 2010, does not reflect the
intention of the Corporation or the Executive, insofar as such definition would,
in certain circumstances, fail to encompass a change in control by the
Corporation’s corporate parent, but would, in certain circumstances, encompass
an internal reorganization of the Corporation or its controlled group; and


THEREFORE, this Clarifying Amendment (“Amendment”) to the Agreement is made by
and among Appleton Papers Inc. (the “Corporation”) and Jeff Fletcher (the “Key
Employee”).  Capitalized terms contained in this Amendment shall have the
definition set as for in the Agreement if not otherwise defined herein.  The
terms and conditions of this Amendment are as follows:
 
1.            The definition of “Change in Control” in Schedule A of the
Agreement shall be amended by deleting the last sentence thereof, and inserting
in its place the following:


“The definition of Change in Control shall in all events be subject to, and
interpreted in a manner consistent with, Treasury Regulation
§1.409A-3(i)(5).  Solely for purposes of determining whether a Change in Control
has occurred, the “Corporation” shall be defined to be the “relevant
corporation” within the meaning of Treasury Regulation §1.409A-3(i)(5)(ii).”


2.            This Amendment is effective November 11, 2010 and hereby becomes
part of the Agreement.


3.            Except as expressly modified herein, the Agreement between the
Corporation and the Key Employee shall remain unchanged and in full force and
effect.


IN WITNESS WHEREOF, the parties have executed this Amendment, dated as of
January 10, 2011.


                 APPLETON PAPERS INC.






                 By:           /s/ Kerry S.
Arent                                                     
                 Kerry S. Arent
                 Vice President Human Resources




                 KEY EMPLOYEE






                 By:           /s/ Jeff
Fletcher                                                                
                 Jeff Fletcher
